Title: From Louisa Catherine Johnson Adams to Albert Gallatin, 11 January 1817
From: Adams, Louisa Catherine Johnson
To: Gallatin, Albert



Sir
Ealing 11 Janry. 1817

I write you a few lines to apologise for the liberty I took in requesting you would affix you Seal to what I supposed would have been a small paper parcell containing some very trifling articles for which Mr. Adams had permitted me to send, and which I thought too trifling to request an order for as it is always obtained with difficulty—I flatter myself you will pardon the error and believe me with much respect Your most obedt Servt.    
L. C. AdamsI take the liberty of enclosing two Letters.
